Title: From Benjamin Franklin to V Dulongprey, Coney & fils, 23 June 1777
From: Franklin, Benjamin
To: Dulongprey, V., Coney & fils


Gentlemen
Paris June 23d. 1777
I have received your favour of the 18th inst. inclosing the Depositions relating to the taking of Capt. Burnell, for which I am obliged to you, as they give a Clearer Light into that Transaction.
I am applying to Government here to reclaim him from the English as being taken from under the Protection of your Forts, and I hope we shall get him restored; but as that may take time, I approve of your Selling the prize in the manner you mention for the Benefit of the Owners and Captors, and desire you to Continue your Care of the people that they want for nothing that is necessary. I write by this Post to Mr. Douglas. With great regard I have the honor to be Gentlemen Your most Obedient Humble Servant
B. Franklin
  Messrs. Du Longprey Coney & Son.Copy
